



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
    (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
    continue.  These sections of
the Criminal Code
provide:

486.4(1)         Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any
    of the following offences;

(i)         an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)        any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)       REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)       two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in paragraph (a).

(2)       In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)       at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the victim of the right to make an application for the order; and

(b)       on
    application made by the victim, the prosecutor or any such witness, make the
    order.

(2.1)
    Subject to subsection (2.2), in proceedings in respect of an offence other than
    an offence referred to in subsection (1), if the victim is under the age of 18
    years, the presiding judge or justice may make an order directing that any
    information that could identify the victim shall not be published in any
    document or broadcast or transmitted in any way.

(2.2) In
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice shall

(a) as
    soon as feasible, inform the victim of their right to make an application for
    the order; and

(b) on
    application of the victim or the prosecutor, make the order.

(3)       In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)       An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29;
    2014, c. 25, ss. 22, 48; 2015, c. 13, s. 18.

486.6(1)         Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)        For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Korof, 2018 ONCA 757

DATE: 20180918

DOCKET: C63561

Hoy A.C.J.O., Watt J.A. and Then J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Nenad Korof

Appellant

Ravin Pillay, for the appellant

Elena Middelkamp, for the respondent

Heard and released orally: September 10, 2018

On appeal from the conviction entered by Justice Joseph
    M. Fragomeni of the Superior Court of Justice on February 7, 2017, with reasons
    reported at 2017 ONSC 865, and from the sentence imposed on May 30, 2017.

REASONS FOR DECISION

[1]

The appellant was convicted of two charges in relation to the
    complainant, F.E.: 1) procuring F.E. to become a prostitute, contrary to s.
    212(1)(d) of the
Criminal Code
, R.S.C. 1985, c. C-46; and 2)
    exercising control, direction or influence over the movements of F.E. to aid,
    abet or compel her to engage in prostitution, contrary to s. 212(1)(h) of the
Criminal
    Code
.
[1]
The appellant was acquitted of a charge of procuring a second person,
    complainant M.G-B., to become a prostitute.

[2]

After providing the appellant six-months credit for pre-trial custody,
    the trial judge imposed a sentence of two years incarceration on each charge,
    to be served concurrently.

[3]

The appellant seeks an order: 1) quashing his conviction and ordering a
    new trial, pursuant to s. 686 of the
Criminal Code
; and 2) in the
    alternative, granting leave to appeal the sentence imposed, allowing the appeal,
    and substituting a conditional sentence.

[4]

The appellant challenges the trial judges assessment of F.E.s
    credibility. He argues that the trial judge failed to give proper consideration
    and proper effect to inconsistencies in F.E.s evidence. He says this resulted
    in a misapprehension of the evidence, and verdicts on the charges against F.E.
    that are unreasonable and inconsistent with the verdict in respect of M.G-B.

[5]

We reject these arguments.

[6]

Effectively, the appellant seeks to re-argue the same issues raised at
    the trial on this appeal. It was open to the trial judge to reach the
    conclusion that any inconsistencies or discrepancies in F.E.s evidence were
    minor, and did not detract from her credibility. The verdicts reached by the
    trial judge in respect of F.E. are ones that a properly instructed jury or
    judge sitting alone, acting judicially, could reasonably have reached. Finally,
    the verdicts with respect to the allegations relating to F.E. and M.G-B. are
    not inconsistent, and are explained by the body of evidence with respect to
    each count and the differing relationships between the appellant and F.E. and
    M.G-B., respectively.

[7]

With respect to sentence, the appellant argues that the trial judge gave
    undue weight to the degree of influence and control that he had over F.E., and
    insufficient weight to the positive changes that he has made in his life and
    the numerous letters attesting to his positive character. He submits that this
    resulted in a sentence that is demonstrably unfit and that he should be given a
    conditional sentence.

[8]

We reject this argument.

[9]

The trial judges decision on sentence is entitled to deference, and
    there is no basis for this court to interfere with it. The trial judge did not
    err in principle. He correctly identified and applied the applicable sentencing
    principles and considered the applicable aggravating and mitigating factors.
    The sentence imposed is not demonstrably unfit.

[10]

Accordingly,
    the appeal against conviction is dismissed. Leave to appeal sentence is
    granted, but the sentence appeal is dismissed.

Alexandra Hoy A.C.J.O.

David Watt J.A.

Edward Then J. (
ad hoc
)





[1]
It should be noted that ss. 212(1)(d) and 212(1)(h) have been repealed and
    replaced by s. 286.3 of the
Criminal Code
:
S.C. 2014,
    c. 25. Section 286.3(1) of the
Criminal Code
provides: 
Everyone who procures a person to offer or provide sexual services for
    consideration or, for the purpose of facilitating an offence under subsection
    286.1(1), recruits, holds, conceals or harbours a person who offers or provides
    sexual services for consideration, or exercises control, direction or influence
    over the movements of that person, is guilty of an indictable offence and
    liable to imprisonment for a term of not more than 14 years.


